      Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 1 of 28



                   IN THE UNITED STATES DISTRICT COURT FOR
                       THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

THE COLONIAL BANCGROUP, INC.
and KEVIN O’HALLORAN,

     Plaintiffs,

v.                                           Case No. 2:11-cv-00746-BJR
                                             LEAD CASE
PRICEWATERHOUSECOOPERS LLP
and CROWE HORWATH LLP,

   Defendants.
______________________________

FEDERAL DEPOSIT INSURANCE                    Case No. 2:12-cv-00957-BJR
CORPORATION, AS RECEIVER FOR
COLONIAL BANK,

     Plaintiff,

v.                                           FILED UNDER SEAL -
                                             PUBLIC VERSION
PRICEWATERHOUSECOOPERS LLP
and CROWE HORWATH LLP,

     Defendants.




     PRICEWATERHOUSECOOPERS LLP’S MOTION FOR PARTIAL SUMMARY
             JUDGMENT ON THE SHIPPED NOT PAID DAMAGES
          Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 2 of 28



                                                          TABLE OF CONTENTS



INTRODUCTION .......................................................................................................................... 1

UNDISPUTED FACTS .................................................................................................................. 4

                A.         Bank of America owed Colonial Bank significant duties as custodial
                           agent .................................................................................................................. 4

                B.         Bank of America egregiously breached its obligations to Colonial
                           Bank .................................................................................................................. 5

                C.         PwC had no reason to foresee Bank of America’s blatant wrongdoing ........... 8

ARGUMENT .................................................................................................................................. 9

     I.         The FDIC Does Not Dispute the Relevant Facts Related to Intervening Cause .......... 9

     II.        No Reasonable Factfinder Could Charge PwC with Foreseeing Bank of
                America’s Misconduct ................................................................................................ 10

                A.         Where a defendant lacks notice of potential third-party wrongdoing,
                           such conduct breaks the causal chain as a matter of law ................................ 10

                B.         PwC had no reason to suspect Bank of America would abdicate its
                           duties ............................................................................................................... 13

     III.       Bank of America’s Misconduct Breaks the Causal Chain Regardless of the
                FDIC’s Theory of Liability ......................................................................................... 15

                A.         The intervening cause standard is the same for all theories of liability .......... 15

                B.         The FDIC has no grounds for asserting the Shipped Not Paid fraud was
                           a foreseeable result of Colonial Bank’s sales accounting ............................... 18

     IV.        This Court’s Summary Judgment Order Issued Before Two Trials Does Not
                Prevent Judgment Now ............................................................................................... 20

                A.         The Court’s Liability Order shows no fact disputes exist............................... 20

                B.         Ms. Kissick’s alleged knowledge of double pledging is irrelevant ................ 22

CONCLUSION ............................................................................................................................. 23
      Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 3 of 28



                                        INTRODUCTION

       After two bench trials, this Court awarded the FDIC $625 million—every penny the

FDIC claimed Colonial Bank lost from fraudulent transactions executed by Taylor Bean and

Whitaker (“TBW”). See Order on the Damages Phase of the PwC Bench Trial, ECF No. 875

(July 2, 2018) (“Damages Order”). This Court’s liability order sustained the FDIC’s claims

against PwC for the losses caused with the help of Colonial insiders but rejected the FDIC’s

request for the Shipped Not Paid damages because Bank of America directly caused those harms.

Order on the Liability Phase of the PwC Bench Trial at 42-53, ECF No. 798 (Dec. 28, 2017)

(“Liability Order”). The Court found that Bank of America’s misconduct—perpetrated after all

of PwC’s audits were complete and without the assistance of any Colonial Bank employees—

was an “intervening cause” because Bank of America’s wrongdoing was “not foreseeable to

PwC.” Id. at 52. Now, despite the absence of any disputed facts, the FDIC demands a weeks-

long jury trial in Montgomery to pursue again the same Shipped Not Paid losses that this Court

already concluded were directly caused by Bank of America in 2009.

       Issue preclusion should bar the FDIC from relitigating this Court’s findings. See Mot. to

Bind the FDIC to the Court’s Rulings, ECF No. 885 (Sept. 14, 2018). But separate and apart

from any preclusion, summary judgment on the Shipped Not Paid damages is also warranted

because Bank of America’s misconduct intervened as a matter of law.

       The FDIC has argued that the foreseeability of Bank of America’s improper conduct is

somehow different for its sales-accounting (FAS-140) theory of liability than for its other

theories of negligence. The FDIC is wrong. Intervening cause turns on the foreseeability of the

improper conduct by the third party—here, Bank of America—not the nature of the claimed

negligence. It is “settled law in Alabama that even if one negligently creates a dangerous

condition, he or she is not responsible for injury that results from the intervention of another
      Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 4 of 28



cause, if at the time of the original negligence, the intervening cause cannot reasonably be

foreseen.” Prill v. Marrone, 23 So. 3d 1, 6 (Ala. 2009) (emphasis added; quotation omitted).

       There is no disputed fact as to the Shipped Not Paid damages. Indeed, the FDIC cannot

identify any different facts related to Bank of America’s wrongdoing for its FAS-140 theory than

the FDIC already presented during the first bench trial. The FDIC’s argument instead distills to

an assertion that FAS-140 claims are exempt from intervening cause because all damages above

lending limits are foreseeable. But that is not how intervening cause works. If any distinctions

could be drawn between the FDIC’s liability theories, Bank of America’s misconduct would be

more unforeseeable when PwC audited Colonial Bank’s sales accounting.

       Regardless of the FDIC’s theory of liability, the Shipped Not Paid damages are barred as

a matter of law because the FDIC’s own admissions establish that Bank of America committed

“gross negligence and/or willful misconduct” and because no evidence exists to charge PwC

with foreseeing (in the FDIC’s words) “conscious and voluntary acts and omissions” that were

“likely to result in grave injury to Colonial.” Ex. 1, FDIC Mem. in Opp’n to BOA’s Mot. to

Dismiss at 19 (Trial Ex. D-2762). This Court thus wrote that “PWC had no reason to believe that

a reputable bank would abdicate its duties and execute demonstrably false documents stripping

Colonial of its ownership rights.” Liability Order at 48 (emphasis added).

       Before presiding over two trials, this Court denied Crowe’s summary judgment motion

(which PwC joined) on the ground that “foreseeability is a question of fact, and a reasonable trier

of fact could adopt either PWC’s or FDIC’s framing.” Id. at 47. But this Court now “know[s] a

lot” more than it did. Ex. 2, Jan. 9, 2019 H’rg. Tr. 62:1-10. For example, the FDIC conceded that

the Court could admit the FDIC’s prior pleadings only on the eve of trial. FDIC Opp’n to PwC’s

Bench Brief on Shipped Not Paid Damages at 1, ECF No. 754 (Sept. 26, 2017). Further, trial
                                                 2
Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 5 of 28
      Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 6 of 28



                                     UNDISPUTED FACTS

       As this Court well knows, the FDIC’s liability case against PwC focused on fictitious

“Plan B” assets that TBW’s Lee Farkas convinced Colonial Bank’s Cathie Kissick and Theresa

Kelly to exchange for real Colonial Bank money. Liability Order at 16-19. Months after Ms.

Kissick stopped providing new Plan B AOT funding to TBW in mid-2008, Mr. Farkas launched

a new and different fraudulent scheme that (1) had nothing to do with phony or worthless loans

and (2) did not involve Ms. Kissick and the other Colonial insiders but instead required the

cooperation of a new wrongdoer—Bank of America.

       No dispute exists over any of the facts related to Bank of America’s role in the Shipped

Not Paid fraud. Each is fully established by (among other things) the FDIC’s own admissions in

litigation before this Court. See id. at 44; Williams v. Union Carbide Corp., 790 F.2d 552, 556

(6th Cir. 1986) (“Pleadings in a prior case may be used as evidentiary admissions. . . . As party

admissions, the allegations [in a pleading] would also be available as substantive evidence under

Federal Rule of Evidence 801(d)(2).”). Because the FDIC has “offered no evidence to contradict

its previous claims,” Liability Order at 44, and because there is no such contradictory evidence,

the following facts are established for the purposes of this motion.

       A.      Bank of America owed Colonial Bank significant duties as custodial agent

       In 2008, Colonial entered into a Custodial Agreement with LaSalle Bank (which Bank of

America purchased). Ex. 3, Custodial Agreement (Trial Ex. D-1558). Bank of America thereby

agreed to hold mortgages in trust as “agent and bailee” for Colonial. Id. ¶ 2. Bank of America

was required to exercise “reasonable care in the custody and preservation of the Collateral in its

possession” and to release the mortgages only with “prior approval” of Colonial. Id. ¶¶ 4(D) &

7(A); Ex. 4, FDIC BOA Answer and Counterclaims at 40 (¶¶ 24, 27) (Trial Ex. D-2759).

                                                 4
      Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 7 of 28



       Colonial transmitted mortgages to Bank of America’s custody pursuant to a Bailee Letter.

Ex. 5, Bailee Letter at 1 (Trial Ex. D-2937). That letter required Bank of America to “hold in

trust, as bailee for Colonial” the notes and other loan documents and to “remit the Takeout

Amount” to Colonial “immediately” once any Ocala investor had agreed to purchase the

mortgages. Id. Bank of America “in any event” was obligated “within forty-five (45) days after

the date of delivery of [any] Bailee Letter to either (A) remit the Takeout Amount to Colonial or

([B]) return the Note(s) and any related Loan Documents to Colonial.” Id. The FDIC’s damages

expert confirmed that the contracts “established Bank of America as the agent and bailee of

Colonial,” and Bank of America agreed to hold the loans “in trust as Colonial’s bailee” pending

resale. Expert Damages Report of Kenneth K. Malek dated July 20, 2016 (“Malek Report”) ECF

No. 535, Ex. 4 at 39 ¶ 6. This Court agreed with the FDIC, writing that Bank of America “acted

as custodian and bailee . . . for both Colonial and TBW.” Bank of Am., 908 F. Supp. 2d at 70.

       Colonial Bank’s contracts thus prohibited Bank of America from transferring any

Colonial mortgages to a third party until Colonial received payment. Ex. 4, FDIC BOA Answer

and Counterclaims at 39 (¶ 22) (Trial Ex. D-2759). The whole purpose of this custodial

arrangement was to ensure that Colonial’s interest in the mortgages (whether owned or held as

collateral) was protected. Ex. 6, Trial Tr. 2324:20-2324:23 (Bathen).

       B.      Bank of America egregiously breached its obligations to Colonial Bank

       Colonial’s custodial arrangement at first functioned as promised. As the FDIC alleged,

for a time Bank of America “ensured that Colonial received payment for its Participated

Mortgage Loans before pledging them.” Ex. 4, FDIC BOA Answer and Counterclaims at 43

(¶ 42) (Trial Ex. D-2759). This Court explained that “the parties agree that BOA was complying

with its custodial duties when PwC last performed audit work for CBG.” Liability Order at 43.
                                                5
      Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 8 of 28



       After PwC’s last audit, 1 Bank of America changed course. Between June 2, 2009, and

August 4, 2009, Colonial transmitted to BOA 4,808 mortgage loans pursuant to the Custodial

Agreement. Ex. 4, FDIC BOA Answer and Counterclaims at 42 (¶ 36) (Trial Ex. D-2759). As

opposed to the Plan B or junk mortgages that Colonial purchased, these 4,808 mortgages were

real and had substantial value. The FDIC alleged these mortgages were worth approximately

$898,873,958. Id. (¶ 37); see also Malek Report at 41-42.

       Instead of ensuring that Colonial Bank received payment, Bank of America shipped the

mortgages to Freddie Mac without remuneration to Colonial. Ex. 4, FDIC BOA Answer and

Counterclaims at 42-45 (¶¶ 37-39, 43, 46) (Trial Ex. D-2759). In doing so, Bank of America

signed false documents indicating that it had the right to send the mortgages to Freddie Mac and

that Colonial had no ownership interest in them. Id. at 44 (¶ 44).

       Further, even though Colonial’s Bailee Letter required Bank of America “not to honor

any requests or instructions from [TBW] relating to any Notes,” Ex. 5, Bailee Letter at 1 (Trial

Ex. D-2937), Bank of America violated Colonial’s rights by following TBW’s instructions to

send the payments to others, Malek Report at 41; Expert Damages Rebuttal Report of Kenneth J.

Malek dated September 12, 2016 (“Malek Rebuttal Report”) ECF No. 535, Ex. 9 at 29-31. Mr.

Malek tied Bank of America’s actions “to send the funds elsewhere, not to Colonial,” directly to

the damages that the FDIC wants a jury to award. Malek Report at 41. He explained that “[t]he

absence of payment to Colonial is the basis for the Shipped Not Paid damages.” Id.




1
  PwC signed its last audit on March 2, 2009. See Ex. 7, CBG 2008 Form 10-K, at 79 (Trial Ex.
A-69). The FDIC’s expert confirmed the Shipped Not Paid fraud “began in April of 2009” and
the damages “began accruing in May 2009.” Malek Report at 16, 38; Liability Order at 43.
                                                 6
      Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 9 of 28



       Bank of America’s misconduct (depicted below in a demonstrative PwC used in the

liability trial) only came to light when Colonial closed in August 2009. Ex. 4, FDIC BOA

Answer and Counterclaims at 45 (¶ 48) (Trial Ex. D-2759). By that time, Bank of America had

allowed TBW to divert the funds received from Freddie Mac, in blatant violation of Bank of

America’s obligations. Id. at 44-45 (¶¶ 44-49). Colonial thus lost custody of the mortgages and

was never repaid the money it had advanced.




       Further, the FDIC itself has admitted Bank of America’s misconduct was egregious. The

FDIC pleaded that Bank of America “abdicated its duties” and “executed demonstrably false

documents” that “strip[ped] Colonial of its ownership rights.” Id. at 37, 44-45 (¶¶ 5, 45-46).

       Bank of America thereafter asked this very Court to dismiss the FDIC’s counterclaims

based on an exculpatory clause in the contract. See Ex. 1, FDIC Mem. in Opp’n to BOA’s Mot.

to Dismiss at 2 (Trial Ex. D-2762). The FDIC countered that Bank of America’s “conscious and

voluntary acts and omissions likely to result in grave injury to Colonial” fell outside the

exculpatory clause because such conduct manifestly constituted “bad faith breach, gross

negligence, and willful misconduct.” Id. at 16, 19. This Court accepted those arguments, holding
                                                  7
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 10 of 28



that “[w]hatever” the exculpatory clause meant, “the term ‘malfeasance’ is certainly broad

enough to include the [FDIC’s] allegations.” Bank of Am. NA, 908 F. Supp. 2d at 95. Because the

FDIC has no evidence to contradict its admissions, it is undisputed that Bank of America

engaged in serious misconduct and that misconduct directly caused the Shipped Not Paid losses.

       C.      PwC had no reason to foresee Bank of America’s blatant wrongdoing

       There is no evidence in the extensive trial record, or produced in discovery in this case,

that PwC had any reason to foresee that Bank of America would commit (in the FDIC’s words)

“bad faith breach, gross negligence, and willful misconduct.” Ex. 1, FDIC Mem. in Opp’n to

BOA’s Mot. to Dismiss at 16 (Trial Ex. D-2762). To the contrary, the only evidence is that Bank

of America’s wrongdoing could not have been foreseen.

       Mary Lou Bathen, Colonial Bank’s long-time Treasurer and Assistant Treasurer, knew of

the Custodial Agreement and testified that the entire purpose of having Bank of America serve as

Colonial’s custodian was to protect Colonial’s ownership interests in the mortgages and to avoid

the risk that those assets might be double-pledged. Ex. 6, Trial Tr. 2323:10-2324:23 (Bathen).

Ms. Bathen was not aware of any history of Bank of America improperly diverting payments to

other parties when acting as custodian. Id. at 2325:3-5. She thus never expected Bank of America

to violate its custodial obligations, and the possibility of such a flagrant breach of duty was so

remote that it never even occurred to her. Id. at 2324:24-2325:2; 2325:6-21.

       As opposed to the fraud committed with the help of Colonial insiders, the FDIC has no

grounds for asserting PwC could have discovered Bank of America’s misconduct. Not only did

the relevant wrongdoing occur after PwC’s audits, the Shipped Not Paid fraud did not depend

upon any assistance from the audit client’s (Colonial Bank’s) employees. Liability Order at 42.

PwC could not have foreseen Bank of America would assist in TBW’s fraud against Colonial.
                                                  8
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 11 of 28



                                          ARGUMENT

       In Alabama, proximate cause “hinges on foreseeability and is intertwined, analytically,

with the concept of intervening cause.” Springer v. Jefferson Cty., 595 So. 2d 1381, 1384 (Ala.

1992). As the Alabama Supreme Court has explained, “[t]he proximate cause of an injury is that

cause which, in the natural and probable sequence of events, and without the intervention or

coming in of some new or independent cause, produces the injury.” Ala. Power Co. v. Moore,

899 So. 2d 975, 979 (Ala. 2004) (emphasis added; quotation omitted). If an “unforeseeable”

independent act intervenes to cause damage, it “breaks the chain of causation” and “supersedes

the original act, which thus is no longer the proximate cause of the injury.” Id.

I.     The FDIC Does Not Dispute the Relevant Facts Related to Intervening Cause

       As this Court noted at a recent hearing, the FDIC disputes none of the relevant facts

related to intervening cause. Ex. 2, Jan. 9, 2019 Hr’g Tr. 51:8-18. The FDIC has no evidence to

dispute its prior admissions that Bank of America “abdicated its duties” to Colonial and

“strip[ped] Colonial of its ownership rights” in the mortgages. Ex. 4, FDIC BOA Answer and

Counterclaims at 37 (¶ 5) (Trial Ex. 2759). Further, the FDIC agrees that Bank of America’s

breaches occurred after PwC’s last year-end audit, since Bank of America was performing its

duties as required. Id. at 43 (¶ 42); Malek Report at 16, 38. Finally, there is no dispute that Bank

of America’s malfeasance proximately “caused a $900 million loss to Colonial.” Ex. 1, FDIC

Mem. in Opp’n to BOA’s Mot. to Dismiss at 2 (Trial Ex. D-2762).

       As this Court noted, the FDIC appears only to dispute the governing legal standard and

“the conclusion” of foreseeability, especially for its FAS-140 theory. Ex. 2, Jan. 9, 2019 Hr’g Tr.

51:8-18. The only question for this motion is thus whether a reasonable jury could find that PwC

should have foreseen that Bank of America would breach its custodial obligations.

                                                  9
      Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 12 of 28



II.    No Reasonable Factfinder Could Charge PwC with Foreseeing Bank of America’s
       Misconduct

       The facts in this case lead inescapably to the conclusion that this Court reached—that

PwC could not have foreseen Bank of America’s misconduct. Alabama law explains that the

“[f]oreseeability” of a third party’s intervening misconduct “must be based on the probability

that harm will occur, rather than the bare possibility.” Ala. Power, 899 So. 2d at 979 (emphasis in

original; quotation omitted). Here, it was indisputably unforeseeable—and certainly not

probable—that Bank of America would transfer the Shipped Not Paid mortgages without

payment. No rational jury could find otherwise.

       A.      Where a defendant lacks notice of potential third-party wrongdoing, such
               conduct breaks the causal chain as a matter of law

       As this Court has explained, Alabama courts generally hold as a matter of law that a third

party’s wrongdoing is not foreseeable—and therefore is an intervening cause—unless the

defendant had specific reasons to anticipate the third party’s wrongful conduct. Liability Order at

48-50. For example, where a truck owner left his keys in the ignition of his unlocked truck, and a

thief stole the truck and caused a car accident, the Alabama Supreme Court affirmed summary

judgment, holding the intervening theft unforeseeable. Vines v. Plantation Motor Lodge, 336 So.

2d 1338, 1339-40 (Ala. 1976). The court reached that conclusion even though “[t]he location

from which the truck was stolen is an area containing many stores and bars [and] auto theft is a

high incident crime of which an alarming number occur when keys are left in the vehicle.” Id. at

1339. In addition, “a substantial proportion of stolen vehicles are involved in accidents,

frequently after high-speed chases through cities, and often result in damage to property and

person of innocent victims.” Id. Thus, substantial evidence that a theft and resulting harm was

possible was insufficient to make the theft sufficiently probable to submit the claim to a jury.

                                                10
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 13 of 28



       Likewise, where a bouncer negligently ejected a patron, who was then punched in the

groin by a security guard in the parking lot outside the bar, the Alabama Supreme Court held that

the assault was a legally unforeseeable intervening cause of the patron’s injuries. It reasoned that

“[n]o evidence at trial indicated that [the security guard] had a propensity for violence, or that

similar altercations had previously occurred[,]” or that the bar “had ever received a complaint

about [the guard] or about any other security guard.” Ex parte Wild Wild W. Soc. Club, Inc., 806

So. 2d 1235, 1241 (Ala. 2001). “The bare chance that an ejected bar patron might be attacked by

a security guard [was] not sufficient to impose liability on the operator of the bar.” Id.

       And where a man was electrocuted after intentionally cutting a cable supporting an

electrical utility pole, the Alabama Supreme Court held that conduct was an intervening cause of

his injuries because the power company “could not reasonably have foreseen the kind of harm

that resulted from the intentional destruction of its equipment, the breaking of the guy grip being

no more than a ‘bare possibility.’” Ala. Power, 899 So. 2d at 980; see also, e.g., Morguson v. 3M

Co., 857 So. 2d 796, 801 (Ala. 2003) (negligent conduct of surgical team that failed to follow

prescribed safety procedures was an unforeseeable intervening cause of patient’s death). 2

       By contrast, where Alabama courts have found that the foreseeability of a third party’s

improper act was properly submitted to a jury, the defendant had a strong reason to expect that

the third party would engage in wrongful conduct. See, e.g., City of Birmingham v. Benson, 631


2
  Numerous other Alabama cases have held that various intervening causes were unforeseeable
as a matter of law. E.g. City of Mobile v. Havard, 268 So. 2d 805, 810 (Ala. 1972) (an
overloaded soybean truck with faulty brakes severed the chain of causation for negligent
maintenance of fire equipment); Morgan v. City of Tuscaloosa, 108 So. 2d 342, 345 (Ala. 1959)
(the defendant’s acts were “nothing more than a remote cause of the accident”—“[i]t clearly
appears that after the condition had been created, an independent agency produced the injury”);
Gilmore v. Shell Oil Co., 613 So. 2d 1272, 1277-78 (Ala. 1993) (suicide was intervening cause
as a matter of law).
                                                 11
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 14 of 28



So. 2d 902, 907 (Ala. 1993) (bar patron’s assault was foreseeable where officer knew patron was

behaving aggressively and officer said he “would not intervene in any altercation” outside the

bar); Thetford v. City of Clanton, 605 So. 2d 835, 840-41 (Ala. 1992) (husband’s beating of wife

was foreseeable where hotel knew wife was hiding from husband and that he had recently beaten

her); Springer, 595 So. 2d at 1384-85 (driver’s negligence was foreseeable where county knew

about multiple highly similar accidents on the same road); see also Liability Order at 48.

       The FDIC argued at a recent hearing that “[f]oreseeability does not require that the

particular consequence should have been anticipated, but rather that some general harm or

consequence could have been anticipated.” Benson, 631 So. 2d at 907 (quoting Thetford v. City

of Clanton, 605 So. 2d 835, 840 (Ala. 1992)); Ex. 2, Jan. 9, 2019 Hrg. Tr. 27:19-28:2. But the

FDIC quoted that very sentence from Thetford and Benson in its proposed findings. FDIC

Proposed Findings ¶ 358, ECF No. 785 (Oct. 21, 2017). And this Court rejected the FDIC’s

interpretation of Alabama law by explaining that “a third party’s wrongful conduct” is generally

“foreseeable only when the defendant was on notice that the third party would behave

improperly.” Liability Order at 48 (distinguishing Thetford and Benson). A legal argument this

Court already rejected cannot be the basis for holding a jury trial.

       In any event, the FDIC’s interpretation of Alabama law is wrong. The question of

intervening cause presupposes that a defendant has negligently created “a dangerous condition”

that foreseeably could cause harm. Prill, 23 So. 3d at 6. But a defendant is still “not responsible

for injury that results from the intervention of another cause . . . [that] cannot reasonably be

foreseen.” Id. Thus, it is insufficient that PwC could have foreseen some harm from negligent

audits or accounting. Thetford and Benson in context mean only that a defendant who anticipates

a third party will probably cause harm need not foresee the precise nature of it to be liable.
                                                 12
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 15 of 28



       B.      PwC had no reason to suspect Bank of America would abdicate its duties

       Applying this standard, summary judgment on the Shipped Not Paid damages is

warranted because (as the Court has explained) Bank of America’s undisputed misconduct “more

closely resemble[s] cases where Alabama courts have held that a third party’s improper act was

not foreseeable” as a matter of law. Liability Order at 49-50 (citing Morguson, 857 So. 2d at

800-01; Ex parte Wild Wild West Social Club, Inc., 806 So. 2d at 1241; Vines, 336 So. 2d at

1339-40). Indeed, this Court held that “PWC had no reason to believe that a reputable bank

would abdicate its duties and execute demonstrably false documents stripping Colonial of its

ownership rights in the mortgages.” Liability Order at 48-49 (emphasis added).

        Not one shred of evidence shows PwC had any reason to anticipate that a reputable bank

would breach its duties as Bank of America did. In addition, PwC could not have performed any

audit procedures to discover the Shipped Not Paid fraud because the misconduct occurred after

PwC’s audits and did not require the assistance of Ms. Kissick. PwC therefore had no notice (and

it was thus not foreseeable) that Bank of America would stop performing its custodial function

and would repeatedly violate its duties. No reasonable trier of fact could find otherwise.

       The FDIC’s own admissions about the egregiousness of Bank of America’s breaches are

conclusive evidence that PwC could not have foreseen the Shipped Not Paid fraud. The FDIC

asked this very Court not to dismiss its claims because Bank of America’s wrongdoing rose to

the level of “gross negligence, and willful misconduct.” Ex. 1, FDIC Mem. in Opp’n to BOA’s

Motion to Dismiss at 16 (Trial Ex. D-2762). The FDIC’s argument now that PwC should have

foreseen that Bank of America would (in its own words) “commit[] conscious and voluntary acts

and omissions likely to result in grave injury to Colonial,” id. at 19, is meritless.



                                                  13
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 16 of 28



       In addition, the FDIC has admitted that Bank of America’s breaches were contrary to

expectations because “[n]o reasonable person could have thought that pledging and selling

Colonial’s loans, without first remitting payment to Colonial, and executing false Form

996Es . . . , ‘reasonably carried out the purpose’ of the Custodial Agreement and Bailee Letters.”

Id. at 18. And Ms. Bathen (Colonial’s Treasurer) testified that she was unaware of any history of

Bank of America breaching its duties. Ex. 6, Trial Tr. 2324:24-2325:8.

       Regardless of whether PwC could have foreseen fraud committed by TBW, no rational

jury could find that Bank of America, a previously innocent third party with no known history of

fraud, would probably breach its custodial obligations. That is true especially when such duties

were imposed for the very purpose of protecting Colonial. Id. at 2323:10-2324:23 (Bathen).

       The simple fact is that Lee Farkas and TBW could not have caused the Shipped Not Paid

damages if Bank of America had not breached its own independent duties owed to Colonial. Cf.

Morguson, 857 So. 2d at 801 (it “may have been foreseeable” that medical technician would

misassemble a device, but it was “clearly not foreseeable” that technician would ignore a safety

checklist and misrepresent to others that he had followed it). Indeed, the Court recently (and

correctly) observed that Colonial would not have suffered the Shipped Not Paid losses if Bank of

America had fulfilled its obligations. Ex. 2, Jan. 9, 2019 Hr’g. Tr. 22:25-24:1; 19:18-20:14.

       From PwC’s perspective at the time, Bank of America’s breach was significantly less

probable than the risk that a thief would steal an unlocked car with its keys left in the ignition (as

in Vines), or that a security guard outside a bar would strike an ejected patron (as in Wild Wild

West). No reasonable factfinder could disagree with this Court and find that PwC should have

foreseen such egregious conduct. This Court should grant summary judgment.



                                                 14
       Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 17 of 28



III.    Bank of America’s Misconduct Breaks the Causal Chain Regardless of the FDIC’s
        Theory of Liability

        The FDIC has recently argued (in an attempt to avoid the preclusion that must follow this

Court’s Shipped Not Paid ruling) that the question of foreseeability is different for its FAS-140

liability theory. The FDIC goes so far as to claim a “wholly different . . . causation analysis.”

FDIC Opp’n to PwC’s Estoppel Motion at 11, ECF No. 889 (Oct. 5, 2018). The FDIC is wrong,

both because the intervening cause standard is the same for all theories of liability and because

the FDIC’s different theories raise overlapping causal chains. In addition, even if the FDIC were

right that the intervening cause inquiry depended on the theory of negligence at issue (it is not),

the Shipped Not Paid losses would be more unforeseeable as it relates to FAS-140, which has

nothing whatsoever to do with fraud detection.

        A.     The intervening cause standard is the same for all theories of liability

        The FDIC’s attempt to argue that the jury must decide different intervening-cause issues

for its FAS-140 theory ignores that Alabama law focuses on the foreseeability of the third-

party’s conduct to the defendant at the time—it does not differ for any particular liability theory.

Prill, 23 So. 3d at 6. If Bank of America’s misconduct was not foreseeable to PwC when its

auditors were conducting their audits, it was also not foreseeable when they were at the very

same time considering Colonial’s sales-accounting. 3 FAS-140 thus cannot save the FDIC from

summary judgment based on the undisputed facts concerning Bank of America’s misconduct.




3
  Because the issues are the same and apply without modification, this Court’s ruling from the
liability trial should preclude any claim for the Shipped Not Paid damages, regardless of the
FDIC’s theories of liability. See PwC Mot. for Partial Summ. J. to Bind the FDIC to the Court’s
Rulings on Shipped Not Paid Damages, ECF No. 885 (Sept. 14, 2018).
                                                 15
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 18 of 28



        Even if the standards for intervening cause would be different if the FDIC offered an

alternative causation analysis (which they would not be), the FDIC still cannot materially

distinguish its FAS-140 causal chain from that related to its deficient-fraud-procedures theory.

Both of the FDIC’s theories require proof that PwC’s alleged negligence failed to uncover the

fraud, allowing the fraud to grow, which ultimately led to Bank of America shipping real

mortgages to third parties without paying Colonial the money it was owed.

        These overlapping causal chains are depicted in the chart that PwC used in briefing

related to collateral estoppel:




        At a recent hearing, the FDIC (for the first time) attempted to provide an alternative FAS-

140 causal chain to the one depicted above. The FDIC attempted to frame the foreseeability

inquiry as Colonial becoming overexposed to TBW by $2 billion and then sustaining losses

“when TBW could not repay” the Bank for the Shipped Not Paid mortgages. Ex. 2, Jan. 9, 2019

Hr’g. Tr. 18:14. The FDIC’s so-called “causation analysis” slide was as follows:



                                                16
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 19 of 28




       This Court, however, immediately recognized that the FDIC left “a crucial step”

completely “out of [its] causation” chain. Id. at 19:21-20:14. As the Court explained:

               So what you have done here is gone to TBW cannot repay, which
               is a crucial step in the way you set up the causation. The fact of
               that matter is -- I think we all agree -- is that the mortgages that
               were involved in the shipped-not-paid batch of mortgages had
               value, right? These were not like -- these were not like the
               fictitious --
                       MR. MULLIN: True. Real mortgages, yes.
               ...
               THE COURT: The fact that TBW couldn’t repay those mortgages
               only became relevant because Bank of America had released those
               mortgages without getting the money. If they had kept those
               mortgages the way they were supposed to, until they were paid for
               -- you left that step out of your causation.

Id. As the Court recognized, the FDIC never provided an alternative causal chain; it simply

asked the Court to ignore Bank of America’s role in it.



                                                17
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 20 of 28



       The FDIC’s entire argument distills to a request that the Court (or a Montgomery jury)

ignore the utter unforeseeability of Bank of America’s malfeasance. As the FDIC argued in its

proposed findings, it believes “all of the losses that occurred as a result of Colonial lending TBW

funds in excess of the lending limits, including the ‘Shipped not paid’ losses, were a foreseeable

result of PwC’s negligence.” FDIC Proposed Findings ¶ 382, ECF No. 785 (Oct. 21, 2017). But

that is not how intervening cause works in Alabama. “However negligent a party may have been

in some particular, he is accountable only to those who are injured as a proximate result of such

negligence. Where some independent agency intervenes and is the immediate cause of the injury,

the party guilty of the prior negligence is not liable.” Havard, 268 So. 2d at 810.

       In this case, under any of the FDIC’s theories of liability, Bank of America’s misconduct

was an unforeseeable “independent agency,” thereby constituting the “immediate cause” of the

Shipped Not Paid damages. Because there are no fact disputes sufficient to submit the Shipped

Not Paid damages to a jury, summary judgment is appropriate.

       B.      The FDIC has no grounds for asserting the Shipped Not Paid fraud was a
               foreseeable result of Colonial Bank’s sales accounting

       As discussed above, the FDIC is wrong to assert that the intervening cause analysis

differs depending on whether the alleged negligence by PwC was in failing to discover the fraud

or in accepting Colonial Bank’s accounting for mortgage transfers as purchases rather than loans

to TBW. The FDIC has cited no authority, and has given no coherent explanation, for its

contention that the foreseeability of a third party’s later misconduct somehow depends on the

nature of the defendant’s alleged negligence.

       But even assuming that the question of intervening cause could somehow change

depending on the basis for finding PwC liable, that would not help the FDIC. When the liability


                                                 18
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 21 of 28



issue was PwC’s failure to discover the fraud, the FDIC tried to argue that there was a single

fraud with different phases and that PwC should have anticipated that Farkas would adapt the

fraud as events unfolded. This Court properly rejected that argument, explaining that the

question was not whether PwC could foresee that Farkas would continue to commit bad acts.

Rather, the question was whether it was “foreseeable that a reputable non-fraudster third party”

like Bank of America, with no history of misconduct, “would become complicit in [a] fraud

and violate its independent obligations to Colonial.” Liability Order at 52.

       Bank of America’s misconduct is even more remote from the FAS-140 issue. Whether

Colonial should have accounted for the transfer of mortgages as purchases or loans had utterly

nothing to do with Bank of America’s later misconduct. The sales accounting standards that

Colonial Bank applied, the application of which PwC was charged with auditing, turn on a

purchaser’s control over the asset—not the possibility of fraud being committed. See Ex. 8, FAS-

140 Rule at 9 (Trial Ex. A-264) (any “transfer of financial assets . . . in which the transferor

surrenders control over those financial assets shall be accounted for as a sale”) (emphasis added).

       The mortgages held by Bank of America were real mortgages whose value was

unaffected by Farkas’ fraud. If Bank of America had discharged its responsibilities, Colonial

would not have lost a penny on these mortgages regardless of how they were treated for sales

accounting purposes. It is preposterous to suppose that an auditor would say to himself: “The

proper sales accounting treatment for these transactions is a complicated issue, but I believe the

client is justified in treating them as purchases rather than loans because Colonial retains control

over the mortgages. But I foresee that, if the mortgages are accounted for as purchases, down the

road Bank of America will wrongfully release almost a billion dollars of perfectly legitimate

mortgages to a third party without making sure Colonial was paid for them.”
                                                 19
      Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 22 of 28



       Thus, to the extent there can be degrees of unforeseeability depending on the FDIC’s

theory of liability, Bank of America’s misconduct would be even more unforeseeable at the time

of the FAS-140 analysis than at the time PwC’s auditors did not uncover the collusive fraud. The

FDIC’s FAS-140 theory thus cannot preclude summary judgment.

IV.    This Court’s Summary Judgment Order Issued Before Two Trials Does Not
       Prevent Judgment Now

       Approximately one-and-one-half years ago, this Court denied summary judgment on the

Shipped Not Paid damages, writing that “[t]he question of foreseeability becomes a legal question

only when ‘the facts of the cause are not conflicting, and where there can be no reasonable

difference of opinion as to the conclusion to be reached upon them.” Order Regarding Motions for

Partial Summary Judgment Against the FDIC by PwC and Crowe at 19, ECF No. 677 (July 14,

2017). Before hearing weeks of evidence, this Court denied summary judgment on the Shipped

Not Paid damages. Id. The Court’s ruling, however, poses no obstacle to judgment at this time.

       A.      The Court’s Liability Order shows no fact disputes exist

       As the Court noted at a recent hearing, the Court now “know[s] a lot” about this case,

having held “not one, but two trials” and having issued “a lot of rulings.” Ex. 2, Jan. 9, 2019

Hr’g Tr. 62:1-10. Most importantly, PwC has established (and this Court is now aware) that

“there is no evidence that PWC was aware of BOA’s propensity for violating custodial

agreements, that PWC was aware of similar bailee violations, or that PWC had received previous

complaints about BOA.” Liability Order at 50 (emphasis added). In addition, the FDIC only

conceded just before trial that the Court could admit the FDIC’s prior pleadings. FDIC Opp’n to

PwC’s Bench Brief on Shipped Not Paid Damages at 1, Dkt. 754 (Sept. 26, 2017). And new

evidence of foreseeability was admitted at trial, as Ms. Bathen’s testimony (that the possibility of


                                                 20
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 23 of 28



Bank of America abdicating its duties was so remote it had never occurred to her either) was not

available when this Court initially denied summary judgment. See Ex. 6, Trial Tr. 2324:24-

2325:21. The crucible of trial thus established that the parties’ disputes on intervening cause

were not factual quarrels but only arguments over the law or how to frame the issue.

       This Court’s Liability Order repeatedly emphasized that the parties agreed on (or at least

did not dispute) each of the important facts related to the Shipped Not Paid fraud:

            •   “[T]he parties agree that BOA was complying with its custodial duties when PWC
                last performed audit work for CBG.” Liability Order at 43.

            •    “[T]he parties also agree that beginning in April 2009, when Ocala purchased the
                mortgage loans, instead of sending the funds to Colonial as was required under the
                Custodial Agreement and Bailee Letter, BOA sent the money to TBW or other
                third parties.” Id.

            •   The Court cited Mr. Malek’s report that “[t]he absence of payment to Colonial
                [for the Shipped Not Paid loans] is the basis for the Shipped Not Paid damages.”
                Id. (quoting Malek Report at 41) (alteration in original).

            •   “In [other] litigation, the FDIC claimed that BOA had violated its custodial duties
                to Colonial by improperly transferring the 4800 Shipped Not Paid loans for which
                Colonial was never paid. Specifically, the FDIC asserted that BOA ‘abdicated its
                duties’ to Colonial and ‘strip[ped] Colonial of its ownership rights in the [Shipped
                Not Paid] mortgages.” Liability Order at 43-44 (alteration in original, citation
                omitted).

            •    “In the instant trial, the FDIC offered no evidence to contradict its previous
                claims that BOA breached its custodial duties to Colonial. Therefore, the Court
                accepts as an evidentiary admission that BOA breached its custodial duties to
                Colonial.” Id. at 44.

            •    “[T]he simple fact is that without the intervening breaches by BOA, this part of
                the fraud could not have taken place.” Id. at 53.

Thus, despite recognizing that the Court had previously concluded that “a reasonable trier of fact

could adopt either PWC’s or the FDIC’s framing,” Liability Order at 47, the Court’s language

made clear that Bank of America’s breaches were not legally foreseeable.


                                                21
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 24 of 28



       B.      Ms. Kissick’s alleged knowledge of double pledging is irrelevant

       This Court, at most, resolved only one disputed fact in its section on intervening cause,

finding that Ms. Kissick did not suspect that Lee Farkas was double pledging loans. Liability

Order at 44-45. But any fact dispute on Ms. Kissick’s state of mind cannot preclude summary

judgment as to the foreseeability to PwC of Bank of America’s conduct.

       Not one part of this Court’s finding that Bank of America’s actions were unforeseeable to

PwC turned on Ms. Kissick’s mental state. Instead, the Court explained as a legal matter that

“Alabama courts have generally found a third party’s wrongful conduct to be foreseeable only

when the defendant was on notice that the third party would behave improperly.” Liability Order

at 48. Because there is no evidence that PwC had notice that Bank of America would behave

improperly, summary judgment is appropriate regardless of what Ms. Kissick suspected.

       But even if Ms. Kissick’s state of mind were relevant, the FDIC has no evidence that Ms.

Kissick knew about the Shipped Not Paid fraud. Ms. Kissick testified that she had no idea Farkas

was double pledging loans. Ex. 9, Kissick Dep. (Trial Ex. D-3075) at 567:25-569:12; 822:21-

823:22; 825:20-25. Ms. Kelly’s “impression” that Ms. Kissick was “willfully blind to TBW’s

double-pledging,” Ex. 10, T. Kelly Dep. (Trial Ex. D-3071) at 191:7-9, 191:12-13, should not be

admissible evidence because (as this Court noted) the testimony is pure “speculation.” Liability

Order at 46; see also Fed. R. Evid. 602. Regardless, the FDIC’s speculative arguments based on

vague testimony cannot contradict the FDIC’s clear admissions that Bank of America’s conduct

was “unknown to anyone at Colonial,” Ex. 4, FDIC BOA Answer and Counterclaims at 44-45

(¶ 46) (Trial Ex. D-2759), and that any suggestion that “Colonial or its employees played any

role in the multiple pledging of loans” would be “disingenuous,” Ex. 1, FDIC Mem. in Opp’n to

BOA’s Mot. to Dismiss at 4 (Trial Ex. D-2762). Summary judgment is warranted.
                                               22
       Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 25 of 28



                                         CONCLUSION

        The FDIC at the most recent hearing argued that intervening cause all “really comes

down to who is going to be stuck with that $400 million loss; is it going to be [the FDIC] or

PwC.” Ex. 2, Jan. 9, 2019 Hr’g Tr. 35:17-18. The FDIC has previously sought the Court’s

sympathy along the same lines, arguing that the FDIC is “the public,” acting as “the champion of

the depositors” and to “vindicate the public interest,” Ex. 6, Trial Tr. 5:23-25, falsely suggesting

that any recovery in this case will benefit taxpayers.

        In fact, the FDIC Deposit Insurance Fund is funded by premiums paid by banks such as

Bank of America. See FDIC, Deposit Insurance Fund, www.fdic.gov/deposit/insurance (“The

DIF is funded mainly through quarterly assessments on insured banks . . . .”) (last accessed Jan.

28, 2019); see also 12 U.S.C. § 1817. When banks fail for whatever reason, the FDIC pays

claims out of the billions of dollars it collects from insured banks as premiums. And when the

FDIC’s reserves reach a certain level, the premiums banks pay are reduced. 4

        The only reason the FDIC would need to dip into premiums for the Shipped Not Paid

damages is the FDIC’s own decision to settle with one of its regulated banks                           .

The FDIC had a claim against Bank of America for the entire $900 million Shipped Not Paid

loss

                                                      . See Sealed Order Clarifying May 1, 2017

Order Denying the FDIC’s Request to Vacate, ECF No. 673 (June 7, 2017).



   4
      Ex. 11, American Banker’s Association, FDIC Rapidly Recapitalizing (describing the $9.98
billion in assessments for 2015, the “rapid recapitalization of the DIF,” and likely decreasing
assessments because “[t]he banking industry is profitable and better capitalized than at any other
point in history”); FDIC, Recent Changes to Assessments, https://www.fdic.gov/deposit/
insurance/assessments/changesassessments.html.
                                                 23
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 26 of 28



       Now, having settled                 with one of its biggest constituents, the FDIC seeks to

recover the remainder from PwC, which had nothing whatsoever to do with the Shipped Not Paid

fraud and which is not even charged with negligently failing to discover it. Moreover, although

the Court found that PwC did not act wantonly, Liability Order at 62, this Court allowed the

FDIC’s counterclaims against Bank of America in part because that bank’s misconduct rose to

the level of “malfeasance.” Bank of America, NA v. FDIC, 908 F. Supp. 2d 60, 95 (D.D.C. 2012).

It would be especially inappropriate to ignore the intervening wrongdoing here because Bank of

America would likely benefit from such a ruling (with any recovery leading to lower premiums).

        The upshot of intervening cause—in Alabama and elsewhere—is that plaintiffs cannot

settle claims against one party who constitutes the direct cause of harm for forty cents on the

dollar and then seek the balance from a party legally disconnected from the injury. The FDIC, of

course, had the “authority to settle for less than the total amount,” as it could still do with PwC.

Ex. 2, Jan. 9, 2019 Hr’g Tr. 36:12-15. But the FDIC does not have authority to shift the Shipped

Not Paid losses to PwC because the FDIC settled with Bank of America                            .

       The FDIC has not identified a single disputed fact as it relates to the Shipped Not Paid

damages because there is none. Summary judgment is thus appropriate because no reasonable

jury could disagree with this Court’s ruling and find that Bank of America’s conduct—which

indisputably caused the Shipped Not Paid Damages—was foreseeable at any time to PwC.

       If this Court grants PwC’s motion, there should be no need for a jury trial because the

FDIC has assured the Court that the FDIC is “not trying to re-try the $625 million [already

awarded], we’re going after the $400 million.” Id. at 53:6-7. For the Court’s convenience,

attached to this brief as Appendix 1 is a chart outlining the likely scope of any jury trial,

depending on how this Court rules on the pending motions.
                                                  24
Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 27 of 28



 Respectfully submitted this 28th day of January, 2019.

                                      /s/ Mark L. Levine

                                      Philip S. Beck
                                      (Illinois Bar No. 147168) pro hac vice
                                      Mark L. Levine
                                      (Illinois Bar No. 6201501) pro hac vice
                                      Christopher D. Landgraff
                                      (Illinois Bar No. 6225411) pro hac vice
                                      Nicolas L. Martinez
                                      (Illinois Bar No. 6324299) pro hac vice
                                      BARTLIT BECK LLP
                                      Courthouse Place, Suite 300
                                      54 West Hubbard Street
                                      Chicago, IL 60654
                                      Telephone: (312) 494-4400
                                      Email: philip.beck@bartlit-beck.com
                                               mark.levine@bartlit-beck.com
                                      -and-
                                      Jameson R. Jones
                                      (Colorado Bar No. 42135) pro hac vice
                                      BARTLIT BECK LLP
                                      1801 Wewatta, Suite 1200
                                      Denver, CO 80220
                                      Telephone: (303) 592-3123
                                      Email: jameson.jones@bartlit-beck.com
                                      -and-
                                      Tabor Robert Novak, Jr.
                                      (Alabama Bar No. ASB-9503-V72T)
                                      BALL BALL MATTHEWS & NOVAK PA
                                      P.O. Box 2148
                                      Montgomery, AL 36102-2148
                                      Telephone: (334) 387-7680
                                      Email: tnovak@ball-ball.com

                                      ATTORNEYS FOR DEFENDANT
                                      PRICEWATERHOUSECOOPERS LLP




                                        25
     Case 2:11-cv-00746-BJR-WC Document 913 Filed 01/28/19 Page 28 of 28



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2019, a true and exact copy of the foregoing was

electronically served by transmission of Notice of Electronic Filing generated by CM/ECF to

persons registered as of issuance of filing.




                                                    /s/ Mark L. Levine
                                                    Mark L. Levine




                                               26
